DETAILED ACTION
I. ACKNOWLEDGEMENTS
The current application, 16/393008 ("the instant application"), was filed April 24, 2019.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding
The instant application is a reissue application of U.S. Patent No. 9,633,234 (“the ‘234 Patent”). The ‘234 Patent was filed as application 15/044925 (“the ‘925 application”), on February 11, 2015 and is entitled SYSTEM AND METHOD FOR A SECURE DISPLAY MODULE.   
	The Examiner further notes that a litigation search revealed that no litigation was pending involving the ‘234 patent.  Also based upon the Examiner's independent review of the ‘234 patent itself and the prosecution history, the Examiner cannot locate any previous or additional reexaminations, supplemental examinations, certificates of correction, or other ongoing proceedings involving the ‘234 patent before the Office. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.
 	This office action is being issued in response to Applicant’s reply of 2/26/2021, which included: 1) claim amendments 2) arguments and 3) a new reissue declaration 


II. CLAIM STATUS
The ‘234 Patent issued with claims 1-8 (“Patented Claim”).  The preliminary amendment filed with this application amends claims 1-5 and 8 and adds claims 9-15.  The amendment of 9/8/2020 amends claims 1, 4, 5, 8, 9, and 12 and adds claims 16-18.   The amendment of 2/26/2021 amends claims 1, 5, and 9, and cancels claims 16-18. As of the date of this Office Action, the status of the claims is:
a. Claims 1-15 are pending (“Pending Claims”).
b. As a result of this office action, claims 1-15 are examined on the merits below.

III. AMENDMENT OF 2/26/2021
The Amendment of February 26, 2021 has been entered and considered.   

IV PRIORITY AND CONTINUING DATA
	Based upon a review of the instant application and ‘234 Patent, the Examiner finds that
The ‘234 patent is claiming domestic priority under 35 U.S.C. § 120 or 35 U.S.C. § 119(e) as a continuation US Application 14/178174, filed 2/11/2014.  In addition, the ‘234 patent claims the benefit of provisional application 61/764584 filed 2/14/12013. Also, based upon a review of the ‘234 Patent itself, the Examiner finds that the ‘234 Patent is not claiming foreign priority under 35 USC § 119(a).  The provisional application fully supports the claim invention.   As such, the effective filing date of the current claims is February 14, 2013.  
Because the effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply. Instead, the earlier ‘First to Invent’ provisions apply.

VI. REISSUE DECLARATION
The reissue declaration filed 2/26/2021 has been approved.  

VII. ALLOWABLE SUBJECT MATTER
Claims 1-15 are allowable.  
Claims 1-15 define over the art of record in none of the art has the display module receive the positional information entered at the PIN Pad, decodes the positional information into PIN digits, generates an encrypted PIN and sends the encrypted PIN to the PIN Pad, as recited in the claims.  The art previously applied fails to include the last step, and no other has been found which sends the encrypted pin to the PIN Pad.

VIII.  CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ROBERT L NASSER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992